Order of disposition, Family Court, New York County (Michael Gage, J.), entered April 29, 1991, which, upon a finding *612that respondent has sexually abused his AVi year old daughter, required that he undergo psychotherapy, attend therapy for sex abusers and enroll in a parenting program, and directed strictly supervised visitation, unanimously affirmed, without costs.
There is no merit to respondent’s argument that the record does not support Family Court’s finding that he sexually abused his daughter. The child’s detailed and descriptive testimony, aided by the use of dolls and pictures, was sufficiently corroborated by the expert testimony of the psychologist who had interviewed the child on four different occasions (see, Matter of Nicole V., 71 NY2d 112, 118). A request for a second validator was properly denied as detrimental to the child (see, Matter of Jessica R., 78 NY2d 1031). Concur— Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.